DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 1 August 2022, regarding the Sage Science, et al. application.

Claims 15-26 are currently pending and have been fully considered.

The declaration under 37 CFR 1.132 filed 1 August 2022, is sufficient to overcome the rejection of the claims based upon 35 USC 112(b).

Allowable Subject Matter
Claims 15-26 are allowed.

The following is an examiner’s statement of reasons for allowance: The previously cited O’Sullivan reference (FEMS Microbiology Letters, 168(2): p. 213-219, November 1998) is the prior art is the closest to instant independent claims 15 and 26. However, O'Sullivan does not teach or suggest the limitation of purifying the HMW DNA of the sample by subjecting the gel matrix to an electrophoretic field configured to remove the HMW DNA from the particles, lysis reagents, and/or other sample constituents, from the gel matrix such that the HMW DNA remains. Therefore, claims 15, 26 and all claims dependent therefrom are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
3 August 2022